Opinion by
Mb. Justice Mitchell,
When the assignees claimed credit in their fourth account for a payment of $2,650 to Hepburn and this was excepted to by the assignors, the validity as well as the amount of the claim were brought sub judice, and were before the auditor for determination.' The fact that the objection of the assignors was subsequently withdrawn, did not change the effect of the auditor’s adjudication upon it. If he had decided it upon the contest there 'could be no question that his finding when confirmed would have been conclusive, and the fact that the only parties excepting withdrew their exception, made his task easier but did not take away the force of his decision in favor of the credit. As between the assignees and the estate, that item was adjudicated. Of course none of these matters was binding on Hepburn unless he was a party and consented to it.
Turning now to the fact that the credit was allowed although the payment had not really been made, the effect undoubtedly was to authorize the assignees to pay Hepburn at any time without further notice of the matter in their accounting with the estate. As between them and the estate, the latter was discharged, and the debt had been personally assumed by the assignees. If Hepburn was a consenting party to the arrangement, he also had thereby discharged the estate and was bound to look to the assignees personally for payment. Thus the matter stood on the fourth account.
When the fifth account was filed, if the assignees had in the meantime paid Hepburn there would have been no occasion for any further notice or reference to the matter. In fact they had paid him $850. But in doing this they had merely reduced their personal liability assumed by the arrangement on the fourth account, and there was still no necessity for further *321reference to the matter in the new account. It was however brought in, and by the assignees as a charge against themselves, by a reduction of the credit left over from the old account in their favor. That is, the fourth account closed with a balance of $2,585 due to the assignees from the estate. This balance appeared properly as the first item of credits claimed in the fifth account. But as that amount was made up on the assumption that the assignees had paid the full claim of $2,650, whereas they had only paid $850, the balance in their favor was reduced by the difference, $1,800, yet unpaid to Hepburn, and the account was filed, audited and confirmed on that basis. It is true as the learned auditor says, that it “ is evident that the credit claimed for payment of $2,650 to the executors of Mr. Hepburn was mere form—no such payment. The balance shown to be due the assignees of $2,585 was also mere form.” But the substance of the transaction was that while in the fourth account, and in the interval until the filing of the fifth, the claim was treated in the accounting as paid in full, yet in the fifth account the transaction was restated in accordance with the actual facts. Why this was done does not appear, though the reasons might not be far to seek ; but it is beyond question that it was done, and equally beyond question that no one objected to it. There was no reason why any one should object, for no one was injured. The assignees being about to be discharged at their own request would naturally desire to be relieved of all further liability in connection with the estate. Those representing the estate had no reason to object, for it made no difference in the amount of its liability; by the old account it owed the assignees $2,585 and Hepburn nothing, for he had been paid ; by the restatement it owed the assignees $785 and Hepburn $1,800, so that its aggregate debt was the same. Hepburn could not object, for his claim was only restored to what it had originally been,—a claim against the estate,—and so far as appears he had never been a party to any change.
In all this there is nothing to affect the force of the adjudication on the fourth account. The Hepburn claim was put in as an item of credit on that account, was excepted to, exception withdrawn and item passed and confirmed as a paid claim entitling the assignees to a credit of $2,650. In the fifth account the credit to the assignees was reduced in accordance with the *322actual facts, and the rest of the item entered as a liability still due'to Hepburn., The former adjudication that it was a valid claim for $2,650 was not challenged, or reopened in any way, but on the contrary was accepted as correct by the filing and confirming of an item that showed a payment of $850 on account of it. If the whole of it was adjudged good as a credit in the hands of the assignees on the fourth account, the unpaid balance was equally good in the hands of Hepburn, when the assignees passed it back to him in their fifth account, giving the estate an equal credit by the reduction of the balance in their favor. The status of the claim against the estate must be considered as established, and as not needing further proof.
Another question argued principally by the appellee is that of the fund out of which this claim is payable. Prima facie it is owed by the assignees of the firm of P. A. Ahl & Bro., but as the individual estates of the partners if solvent are also liable for the firm debts, it becomes a question of the marshaling of assets between the creditors of the firm and the creditors of the partners individually, and of the right of Mr. Hepburn’s representatives to a preference on a claim for services rendered by him to the assignees. These questions the record does not supply us with satisfactory data for solving, and they must therefore be remitted to the court below.
Decree reversed, and procedendo awarded according to the views herein expressed.